DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
 Applicant’s cancellation of claim 7 in “Claims - 04/21/2022”is acknowledged. This office action considers claims 1-6 pending for further prosecution. 
Response to Arguments (2022-05-03 17506146)
Applicant's arguments “Remarks - 04/21/2022- Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive. 
Examiner noted that Applicant argued, the distinguishing technical features between the technical solution of the claimed invention and Du are:
1. The varistor (3) is obtained by means of photolithography and ion implantation on a device layer of an SOI wafer, the passivation layer (4) is SiO2 formed by means of annealing treatment on the SOI wafer, an annealing atmosphere is one of pure O2, a gas mixture of O2/H20, a gas mixture of O2/NO, a gas mixture of O2/HCI, and a gas mixture of O2/CHF3, and damage to a surface of the buried oxide layer (2) as a result of over- etching during formation of the varistor (3) by means of photolithography is repaired by means of the annealing treatment; and
2. A trench (10) is formed at the buried oxide layer (2) and the bulk silicon layer (1) directly below the varistor (3) by means of trepanning.
 However, It is further noted that Applicant did not taken consideration of the following rejection analysis”: However, the limitations, above, are process steps characterized by process parameters, and as such invokes the Product-by-Process doctrine.  Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case the process parameters “wherein the varistor (6) is obtained by means of photolithography and ion implantation on a device layer of an SOI wafer, the passivation layer (7) is SiO2 formed by means of annealing treatment on the SOI wafer, an annealing atmosphere is one of pure 02, a gas mixture of 02/H20, a gas mixture of 02/NO, a gas mixture of 02/HCl, and a gas mixture of 02/CHF3, and damage to a surface of the buried oxide layer (5) as a result of over-etching during formation of the varistor (6) by means of photolithography is repaired by means of the annealing treatment” does not appear to structurally distinguish the invention over the resulting structure produced by the prior art.  
By not taking consideration of the important rejection part above, Applicants factually conceded that “it did not appear to structurally distinguish the invention over the resulting structure produced by the prior art”. It is further noted that Appellant argument did not include any  distinguishing factor of the process exhibiting any unexpected property of using those process steps.
The applicant’s argument for the supplementary rejection by the Xiong found to be persuasive. But that does not overcome the rejection put forward in “Non-Final Rejection - 03/09/2022” put forward by Du’118 and Zang.
As, Applicant's other arguments, for dependent claims are based on the patentability of the independent claim 1 (remarks on page 8), no further response is put forward for those. 
As claims 1-3 and 5-6, have not been amended, and Applicant's conceded the claim 1 main rejection, this Office Action maintains the rejection under 35 U.S.C. 103, with some adjustment, for reasons of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (4; Fig 3j; [0040]) = (element 4; Figure No. 3j; Paragraph No. [0040]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over IDS references DU Li-Dong et al. (CN103364118 A, of record; hereinafter Du’118) in view of ZHANG, Jia-hong et al. (CN 111620295 A, of record; hereinafter Zhang).

    PNG
    media_image1.png
    315
    701
    media_image1.png
    Greyscale

Du’118 Figure 3j
1. Du’118 teaches a micro-electro-mechanical system silicon on insulator (MEMS SOI) pressure sensor, comprising (see the entire document; Figs 3j along with Figs 2-3i; specifically, [0039-0041], and as cited below)
a bulk silicon layer (4), a buried oxide layer (5), a substrate (3), a varistor (6 labelled as pressure detection resistor), a passivation layer (7), and an electrode layer (8), 
wherein the bulk silicon layer (4) is located on an upper surface of the substrate (3), the buried oxide layer (5) is located on an upper surface of the bulk silicon layer (4), the bulk silicon layer (4) is provided with a cavity (10) inside, and the bulk silicon layer (4) directly above the cavity (10) and the buried oxide layer (5) jointly form a pressure sensitive film ({4,5}); 
the varistor (6) is located on an upper surface of the buried oxide layer (5), the passivation layer (7) is configured to wrap an upper surface and a peripheral side of the varistor (6), and an electrode connection hole (construed from [0040]: the electrode layer 8 through the insulating layer 7 and the P-type doped silicon device layer 6 is bonded) is provided at a center of a top of the passivation layer (7); 
the electrode layer (8) is located on an upper surface of the passivation layer (7), and is connected to the varistor (6) through the electrode connection hole (construed from [0040]: the electrode layer 8 through the insulating layer 7 and the P-type doped silicon device layer 6 is bonded),
Du’118, as applied above, discloses the structure of the pressure sensor, but silent on how that structure is processed (kind of product by process), wherein the varistor (6) is obtained by means of photolithography and ion implantation on a device layer of an SOI wafer, the passivation layer (7) is SiO2 formed by means of annealing treatment on the SOI wafer, an annealing atmosphere is one of pure 02, a gas mixture of 02/H20, a gas mixture of 02/NO, a gas mixture of 02/HCl, and a gas mixture of 02/CHF3, and damage to a surface of the buried oxide layer (5) as a result of over-etching during formation of the varistor (6) by means of photolithography is repaired by means of the annealing treatment; and 
a trench is formed at the buried oxide layer (5) and the bulk silicon layer (4) directly below the varistor (6) by means of trepanning.
However, the limitations, above, are process steps characterized by process parameters, and as such invokes the Product-by-Process doctrine.  Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case the process parameters “wherein the varistor (6) is obtained by means of photolithography and ion implantation on a device layer of an SOI wafer, the passivation layer (7) is SiO2 formed by means of annealing treatment on the SOI wafer, an annealing atmosphere is one of pure 02, a gas mixture of 02/H20, a gas mixture of 02/NO, a gas mixture of 02/HCl, and a gas mixture of 02/CHF3, and damage to a surface of the buried oxide layer (5) as a result of over-etching during formation of the varistor (6) by means of photolithography is repaired by means of the annealing treatment” does not appear to structurally distinguish the invention over the resulting structure produced by the prior art.  
The combination Du’118 does not expressly disclose the trench is formed at the buried oxide layer (5) and the bulk silicon layer (4) directly below the varistor (6) by means of trepanning.
However, in another analogous art, Zhang teaches a micro-nano electromechanical system (MEMS) sensor technology field, especially relates to a micro-pressure detecting pressure sensor (technical field), wherein (Fig 2; [0024]) a concave groove structure 10 (equivalent to claimed trench) and a central mass concentrating structure 11 are etched underneath the stress membrane 6 i.e. underneath the pressure sensitive structure. 

    PNG
    media_image2.png
    226
    492
    media_image2.png
    Greyscale

Zhang Figure 2
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate product by process step of Zhang to make the trench as claimed at the buried oxide layer (5) and the bulk silicon layer (4) directly below the varistor (6) by means of trepanning. Since this inclusion will varistor as claimed, since this inclusion of trench can balance the good sensitivity and linearity performance of the sensor (Zhang [step 3]).
2. The combination of (Du’118,and Zhang) as applied to the MEMS SOI pressure sensor according to claim 1, Du’118 further teaches, (the sensor) comprising (Figure 2,3J; [0054]) four varistors (at least 4 depicted), disposed on the upper surface of the buried oxide layer (5), wherein the four varistors are respectively disposed directly above midpoints of four sides of the cavity (10), and the four varistors are connected by using a Wheatstone bridge.

    PNG
    media_image3.png
    615
    937
    media_image3.png
    Greyscale

Du’118 Figure 2
3. The combination of (Du’118 and Zhang) as applied to the MEMS SOI pressure sensor according to claim 1, Du’118 further teaches, wherein a thickness of the passivation layer (7) is in a range of 100-1000 nm ([0048] 500 nm is within the range).

6. The combination of (Du’118 and Zhang) as applied to the MEMS SOI pressure sensor according to claim 1, further teaches, wherein a material of the substrate is single crystal silicon or glass (Du’118 [0044]) , a thickness of the substrate is in a range of 200-2000 μm (obvious).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over IDS references DU Li-Dong et al. (CN103364118 A, of record ; hereinafter Du’118) in view of ZHANG, Jia-hong et al. (CN 111620295 A, of record; hereinafter Zhang), and in further view of Iwase; Masayuki et al. (US 20160327441 A1, of record; hereinafter Iwase).
5. The combination of (Du’118 and Zhang) as applied to the MEMS SOI pressure sensor according to claim 1, does not expressly disclose wherein a thickness of the pressure sensitive film ({4,6}) is in a range of 2-10 μm 
However, it is well known in the art, wherein a of the pressure sensitive film (is in a range of 2-10 μm.  For example, Iwase teaches a pressure sensing element, and a pressure sensor ([0001]; figs 1a-1b; [0058]) wherein (figs 1a-1b; [0083]) a thickness of the pressure sensitive film (14) is in a range of 6.5 μm to 40 μm (2-10 μm) wherein 6.5 μm to 10 μm fall within the range. 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate Iwase’s pressure sensitive film thickness for the  combination of (Du’118 and Zhang)’s pressure sensitive film thickness and thereby the combined sensor further comprising: wherein a thickness of the pressure sensitive film (Du’118, {4,6}) is in a range of 6.5 μm to 40 μm since this thickness will demonstrate a good initial detection sensitivity and a large dynamic range (Iwase [0085]).
While, the combination (of (Du’118, Zhang and Iwase) does not expressly teaches the range of 2-10 μm, some of its value (range of 6.5 μm to 10 μm) fall within the claim range of 2-10 μm  in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “a thickness of the pressure sensitive film ({4,6}) is in a range of 6.5 μm to 40 μm” as disclosed in prior art, to arrive at the recited limitation.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, and any intervening claims. Claim 4 is differentiated over the current status of the closest prior arts cited in section I-II above.
Conclusion
 THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Friday 8.30 A.M -5.00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
May 3, 2022